Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Song Jung on 11/12/2021.

The application has been amended as follows: 
	Cancel claims 9-12.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Applicant argues:

    PNG
    media_image1.png
    368
    611
    media_image1.png
    Greyscale

et al. affirmatively teach that high induced expression of the enzyme converting lactate to lactyl-CoA results in cell death.  However, the ordinarily skilled artisan would recognize that lower expression levels, similar to the level achieved by constitutive expression as suggested by Park et al., would be expected to function.  As such, as stated in the prior Office Action, titratable expression by IPTG induction that can provide for a low level of expression is not considered to be incompatible with the teachings of Park et al.
However, Park et al. do directly criticize the use of inducible promoters, including IPTG inducible promoters, for expression of the enzyme that converts lactate to lactyl-CoA.  As such, based upon the preponderance of evidence of record, it would not have been obvious for the ordinarily skilled artisan to disregard the instruction of Park et al. to express the enzyme that converts lactate to lactyl-CoA from a constitutive promoter and instead express the same enzyme by IPTG induction as recited in claim 1.  It is noted that Park et al. relates to making random copolymers and as explained by Wang et al. production of a block copolymer in an engineered cell requires the monomer synthesis pathways to be separately induced.  The disclosure of the specification appears to be the first report of the production of a block copolymer of lactate and 3-HP.  Since Park et al. discourage the possibility of inducible lactyl-CoA production, the requisite expectation of success in producing a lactate-containing block copolymer is considered to be lacking in the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652       

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652